DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 4/17/2019 and 8/14/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grey et al (GB 2529003 A).
In regard to claims 1 and 20, Grey et al discloses a transparent display device, and mehod of manufacturing (page 1, lines 8-11 & page 14, lines 9-14, Figure 19, re: augmented reality glasses), comprising: a display panel, including a display side and an incident side opposite to the display side (page 14, lines 9-14, Figure 19, “44”); and a total internal reflection type photonic crystal backplate, disposed at the incident side of the display panel (page 1, lines 16-17 & page 12, lines 14-26), and including a substrate and a plurality of pillar structures periodically arranged in the substrate (page 12, lines 19-22 & page 14, lines 9-14, Figure 19, “44”), wherein a refractive index of the plurality of pillar structures is different from a refractive index of the substrate (page 12, lines 19-20). 
Regarding claim 2, Grey et al discloses wherein the pillar structure includes a cylindrical structure (page 12, lines 19-20, re: circular pillars). 
Regarding claim 16, the material of the substrate would inherently be glass or transparent resin, this being reasonably assumed from the disclosure of the substrate comprised in the eye pieces of a pair of glasses (page 14, lines 9-11). 
Regarding claim 18, Grey et al discloses wherein an optical axis of the total internal reflection type photonic crystal backplate is perpendicular to the display panel (Figure 18). 
Regarding claim 19, the total internal reflection type photonic crystal backplate would inherently be connected with the display panel by glue or a mechanical structure, .
Allowable Subject Matter
Claims 3-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 3-10: a transparent display device as claimed, specifically wherein the cylindrical structure has a plurality of different diameters.
The prior art fails to teach a combination of all the claimed features as presented in claim 11-15: a transparent display device as claimed, specifically wherein the pillar structure includes a polygonal prism.
The prior art fails to teach a combination of all the claimed features as presented in claim 17: a transparent display device as claimed, specifically wherein a material of the pillar structure is glass, transparent resin or air. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 4, 2021